Citation Nr: 0005348	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision by the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran has raised the issues of an 
increased rating for his service-connected migraine headaches 
and entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Because 
the Board has found that the veteran's service-connected 
migraine headaches render him unemployable the issue of 
entitlement to an increased schedular rating for migraine 
headaches is moot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's only service-connected disability is 
migraine headaches, rated as 50 percent disabling, the 
maximum allowable rating for this disability.

3.  The veteran completed three years of high school.  He has 
no additional education or training.  He worked as a supply 
specialist while in service and as a brakeman, pipe fitter 
and truck driver after service.

4.  The veteran's service-connected migraine headaches 
preclude him from engaging in any substantially gainful 
employment.



CONCLUSION OF LAW

The veteran is unemployable solely as a result of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 
4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring VA to fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's migraine headaches, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board finds that the veteran's claim for entitlement to a 
total rating based on individual unemployability due to 
service-connected disability is also well grounded.

Factual Background

Service connection for migraine headaches was established by 
a December 1991 rating decision which awarded a 10 percent 
evaluation.  

At an April 1994 VA neurological examination, the veteran 
complained of almost daily headaches which would incapacitate 
him for eight to ten hours, causing him to lie down in a 
darkened room for four to five hours with each headache.  The 
headaches would cause nausea 60 percent of the time and 
vomiting 10 percent of the time.  Sneezing would cause things 
to go dark before his eyes.  The pain would begin in both 
eyes and radiate bilaterally to the occiput as a sharp pain, 
then becoming a pulsating pain.  

The examination revealed a mild ptosis of the left upper lid; 
his tongue deviated to the right; the cranial nerves were 
otherwise within normal limits.  His balance was mildly 
impaired.  The diagnosis was migraine headaches aggravated by 
stress, multiple surgeries and history of cerebrovascular 
accident affecting the right arm and leg.  The examiner also 
noted that the veteran had had two laminectomies and 
replacement of the abdominal aorta.

An August 1994 rating decision increased the evaluation to 
the current 50 percent, based on the April 1994 examination 
report.  

The veteran's April 1996 examination was performed by the 
same examiner who saw him in April 1994.  The veteran 
complained of daily headaches which caused blurry vision and 
that had twice caused complete blackouts.  The headaches were 
causing nausea 50 percent of the time and vomiting 15 percent 
of the time.  

The veteran had a severe headache and photophobia during the 
examination.  The examination revealed normal cranial nerves.  
The diagnosis was chronic migraine headaches aggravated by 
discomfort and pain from multiple physical problems including 
headaches and chronic pain for physical reasons.  

A May 1997 VA outpatient treatment note states that the 
veteran complained that his migraines were getting worse.  He 
presented with complaints of migraines in June, July, August, 
and November 1997.

The veteran was afforded a VA neurological examination in 
April 1998 by the same examiner who had seen him in April 
1994 and 1996.  The veteran complained of severe headaches 
five days a week and milder ones two days a week.  The 
headaches would cause him to stay in bed for five or six 
hours a day.  They consisted of a pulsating pain and would 
make his eyes extremely light sensitive, blur his vision, 
cause dizziness and make noise intolerable.  He would also 
see bright flashing spots in his visual fields.  The 
headaches would cause nausea 50 percent of the time and 
vomiting 10 to 15 percent of the time.  He complained that he 
had felt lightheaded and faint and had blacked out once 
because of a headache.  

The veteran had a headache and was markedly photophobic 
during the examination, so much so that the examiner could 
only keep a desk light on during the examination.  The 
veteran's tongue deviated to the right.  He experienced 
marked dizziness on looking up.  His cranial nerves were 
otherwise within normal limits.  The examiner performed a 
full physical examination including range of motion and 
resistance strength.  The examiner noted the veteran's 
history of catheterization of the femoral artery, 
cerebrovascular accident, and neck, and abdominal and back 
pain. 

The diagnosis was that the veteran had incapacitating chronic 
almost daily migraine headaches and that the migraine 
headaches alone would preclude employment.  

Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).
A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating 
that age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is the policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  38 C.F.R. § 3.321(b)(1); 
Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993).

In the present case, the veteran does not satisfy the 
percentage criteria required when there is only one service-
connected disability and therefore must seek entitlement to 
TDIU on an extra-schedular basis only.  His sole service-
connected disability is migraine headaches.  The disability 
is rated as 50 percent disabling  under Diagnostic Code 
(Code) 8100.  38 C.F.R. § 4.124a.  Fifty percent is the 
maximum rating available under Code 8100.

The Board finds that the evidence supports the conclusion 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service- 
connected disability.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
The body of evidence shows that the veteran has 
incapacitating headaches with associated symptoms almost 
daily.  At the April 1998 VA examination, the examiner 
diagnosed the migraine headaches as incapacitating and stated 
that they alone render the veteran unemployable.  The Board 
notes that the examiner has seen the veteran three times over 
a span of four years and is familiar with the veteran's 
nonservice-connected conditions as well as his service-
connected migraine headaches.  Therefore, the examiner's 
opinion that the migraine headaches alone are now 
sufficiently severe to rule out employment is particularly 
persuasive.  The Board finds this evidence is sufficient to 
establish entitlement to TDIU on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to individual unemployability 
due to service-connected disability is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

